internal_revenue_service number release date index number -------------------------------- ------------------- ----------------------------- -------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc ita b01 plr-109587-15 date date ----------------------------------------------------------------------------------------- ----------------------------------- ---------------------- ----------------------- ----------------------- ------------------ ------------------------ ------------------------ ------------------------ ------------------------ -------------------------------------------- taxpayer tax professional date a date b date c date d date e date f date g taxable_year dear ----------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_1_263_a_-4 of the income_tax regulations with respect to certain employee compensation costs paid_or_incurred in the taxable_year factual background taxpayer is a limited_liability partnership that files a form_1065 u s return of partnership income on a taxable_year ended september 30th fiscal_year basis taxpayer uses an overall cash_method_of_accounting plr-109587-15 taxpayer paid employee compensation costs during the taxable_year in the process of entering into an office space lease with an initial term of years taxpayer intended to elect to capitalize the employee compensation costs that were otherwise deductible pursuant to sec_1_263_a_-4 taxpayer engaged tax professional to prepare the form_1065 return for tax_year including extension requests if necessary tax professional provided taxpayer a draft copy of the return for review prior to the original due_date of the return for the taxable_year date a the draft copy of the return reflected the election to capitalize the employee compensation costs pursuant to sec_1_263_a_-4 because all of the information necessary to file a complete and accurate return would not be available by date a tax professional prepared form_7004 application_for automatic_extension of time to file certain business income_tax information other returns for the taxable_year tax professional believed the form_7004 had been electronically filed with the service on date b on date d tax professional provided draft schedules k-1 to taxpayer for delivery to its partners taxpayer began distributing the schedules k-1 to some partners on date e on date f tax professional learned that the form_7004 had not been timely failed due to a clerical_error tax professional notified taxpayer the following business_day date g if the extension request had been timely filed the due_date for the return for the taxable_year would have been date c taxpayer electronically filed the return for the taxable_year on date the return reflected the election to capitalize the employee compensation costs under sec_1_263_a_-4 taxpayer is requesting an extension of time to make an election under sec_1_263_a_-4 to capitalize the employee compensation costs to comply with the within the timeframe proscribed under sec_1_263_a_-4 applicable authority and analysis sec_1 e i provides in relevant part that an amount is paid to facilitate the acquisition or creation of an intangible if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process or investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances plr-109587-15 sec_1_263_a_-4 provides that for purposes of this section employee compensation within the meaning of sec_1_263_a_-4 overhead and de_minimis costs within the meaning of sec_1_263_a_-4 are treated as amounts that do not facilitate the acquisition or creation of an intangible sec_1_263_a_-4 provides that a taxpayer may elect to treat employee compensation overhead or de_minimis costs paid in the process of investigating or otherwise pursuing a transaction as amounts that facilitate the transaction and provides the time and manner for making the election specifically sec_1_263_a_-4 provides in relevant0 part that the election is made separately for each transaction and applies to employee compensation overhead or de_minimis costs or to any combination thereof a taxpayer makes the election by treating the amounts to which the election applies as amounts that facilitate the transaction in the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the amounts are paid in the case of a partnership the election is made by the partnership and not by the partners an election made is revocable with respect to each taxable_year for which made only with the consent of the commissioner sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see also sec_301_9100-3 and c information affidavits and representations submitted by taxpayer and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that taxpayer reasonably relied on tax professional a qualified_tax professional who failed to make the election as a result of an inadvertent error and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v plr-109587-15 conclusion based solely on the facts and information submitted including the representations made we conclude that taxpayer has shown it acted reasonably and in good_faith and granting relief will not prejudice the interests of the government satisfying the requirements of sec_301_9100-3 accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for taxpayer to make the election under sec_1_263_a_-4 for the taxable_year by refiling the return with a copy of this letter attached alternatively if taxpayer is filing its return electronically taxpayer may satisfy the requirement of attaching a copy of this letter by attaching a statement to its return that provides the date and control number of the letter_ruling we express no opinion as to whether the costs the taxpayer seeks to elect to capitalize are eligible to be capitalized under sec_1_263_a_-4 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayer and its tax professional however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely andrew m irving senior counsel branch office_of_chief_counsel income_tax and accounting
